DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 4/26/22, claims 1, 5, 7-10, 23-28 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 7-10, 15, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable
over Fudala (US 2016/0083560 Al), in view of Saito et al. (JP 2005054163 A, machine
translation) (references of record).
The rejections as set forth in paragraphs 5-15 of the office action dated 1/28/22 are incorporated herein by reference.

Claims 1, 4, 5, 8-10, 15, 21-25, 27, 28 are rejected under 35 U.S.C. 103 as being
unpatentable over Fudala (US 2016/0083560 Al), in view of Neff et al. (US 2016/0046779 A1).
The rejections as set forth in paragraphs 17-25 of the office action dated 1/28/22 are incorporated herein by reference.

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fudala (US
2016/0083560 Al), in view of Neff et al. (US 2016/0046779 A1) and Saito et al. (JP 2005054163
A, machine translation).
6.	The rejections as set forth in paragraphs 27-29 of the office action dated 1/28/22 are incorporated herein by reference.
 
Response to Arguments
The rejections as presented in the office action dated 1/28/22 are maintained herein above. Applicant’s arguments concerning the synergistic flame retardant effect of claimed flame-retardant composition and the Affidavit dated 4/26/22 have been duly considered.
Applicant’s arguments focus on unexpected properties of the inventive Examples 37-42 in the specification (Tables 1-2), against comparative Example 37 in the specification, and against comparative Examples 4-20 in the Declaration dated 4/26/22. Specifically, comparing the data UL 94 V-0 and LOI values, Applicants assert that good flame retardance under the condition of less additive amount, can be achieved unexpectedly with the claimed combination of inorganic hypophosphite, expanded graphite, melamine or derivatives and organic phosphorus-based flame retardant.
	In response, as an initial matter, it is noted that although inventive Example 38 (Inv. Ex. 38) shows higher LOI and meets UL 94 V-0 with a 1.5 mm thickness sample, which is improved when compared to Example 37, nonetheless, comparative Example 37 (Comp. Ex. 37) is not representative of the closest art to Fudala relied upon in the rejections.
	With regard to the comparison of Inv. Ex. 39 against Comp. Ex 5, 12 and 17, it is noted that the comparisons are not proper back-to-back comparisons, because the Inv. Ex. 39 relies upon BDP while comparative examples rely on RDP, and thus multiple variables, i.e. a different organic phosphorus-based flame retardant and an absence of graphite, precluding a proper back-to-back comparison.
The data from the specification as filed and the Declaration dated 4/26/22, on Inv. Ex. 38 and Comp. Ex. 4, 11, 16, of Inv. Ex. 40 and Comp. Ex. 6, 13 and 18, of Inv. Ex. 41 and Comp. Ex. 7, 14 and 19 are compiled below for comparison:
Example                           Amt. of flame retardant                         LOI
Inv. 38                                            23                                      	31.0
Comp. 4                                         21                                     
Comp. 11                                       23                                      	29.8
Comp. 16                                       25.2 
    
Inv. 40                                            50                                      	32
Comp. 6                                         44
Comp. 13                                       50                                      	30.2
	Comp. 18                                       57.2

Inv. 41                                            67                                     	33.2
Comp. 7                                         62
	Comp. 14                                       67                                     		31.0
Comp. 19                                       74.4

Comparing Inv. Ex. 38, 40 and 41 against Comp. Ex. 11, 13 and 14, respectively, i.e. each of which include same amount of a flame retardant composition for a proper back-to-back comparison, it is noted that Inv. Ex. 38, 40 meet UL 94 V-0 with a 1.5 mm thickness sample, in addition to having increased LOI over corresponding comparative examples. However, LOI as a parameter to evaluate superior flame retardance is not convincing because many Comp. Ex. in Tables 4-8 of the Declaration are far superior to that of Inv. Ex. 39. For instance, Comp. Ex.7 and 8 in the Declaration comprising an inorganic hypophosphite, organic phosphorus based flame retardant, melamine cyanurate, and devoid of graphite, meet the UL 94 V-0 with a 1.5 mm thickness sample criterion, and also have a LOI of 32.2. and 33.2, respectively. The LOI values of Comp. Ex.7 and 8 are superior to that of Inv. Ex. 38 and 40. More importantly, Comp. Ex. 12, which includes an inorganic hypophosphite, organic phosphorus based flame retardant and melamine cyanurate, i.e. devoid of graphite, also meets the UL 94 V-0 with a 1.5 mm thickness sample criterion, while having only a marginally lower LOI when compared to Inv. Ex. 38, i.e. lower by about 2.6%. In other words, comparative compositions comprising a flame retardant outside of the scope of the claimed invention demonstrate the requisite UL 94 V-0 with a 1.5 mm thickness sample, while having superior or comparable LOI values. Lastly, data on asserted criticality is also limited to compositions comprising MCA as the representative of “melamine or melamine derivatives” of claim 1, and to RDP as the representative of “organic phosphorus flame retardant” of claim 1, i.e. claimed genus includes numerous species. Thus, the data on asserted unexpected results are not deemed persuasive and are adequate to overcome the rejections of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762